                               -           -            -


                                       I            A            S

        p.      -          -       p




ru   $3':
              OFFICI. L
     Certified Mall Fee
             d-oJ--Dc D3
                                                                 UE
     Extra Services & Fees (clreckbox. add fee as appmpla
      o Return Receipt ardcopy)                 $   __________
      0 Return Receipt (electronic)             $   __________
      DcertltedMall Restricted Deilver          $   __________
      DAdull Signature Required                 $ ___________
      DMull Signature Restricted Defivefy $
     Postage
rn
     Total Postage and Fees


     SenlTo,y4
                                               Cjtiey-
N      .L.                     eekLy Tra.i
                                -r -iit
